Citation Nr: 0507543	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-51 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for joint pain, claimed as 
a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  
He served in the Southwest Asia theater of operations during 
the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in 
October 1999, July 2000, August 2002, and December 2003.  At 
those times issues no longer in appellate status were 
adjudicated, and the issue of entitlement to service 
connection for joint pain was remanded for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further adjudication of the veteran's appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  With the exception of the right knee, the veteran's 
complaint of joint pain is not supported by objective 
indications of chronic disability affecting the joints or is 
attributed to a known clinical diagnosis.

3.  The patellofemoral syndrome in the right knee cannot be 
dissociated from the chronic right knee strain documented 
during service.




CONCLUSIONS OF LAW

1.  With the exception of the right knee, a disorder 
manifested by joint pain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  Patellofemoral syndrome of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he experiences pain and weakness in 
multiple joints as a result of his service in the Persian 
Gulf War.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the evidence in support of his claim.  
Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in February 2001 and June 
2004 by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

Prior to adjudication of his claim in October 1997, the RO 
informed the veteran of the evidence needed to establish 
entitlement to compensation benefits for a disability based 
on service in the Persian Gulf War.  The RO also provided him 
a copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  In these 
documents the RO provided him notice of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and the requirement to submit medical 
evidence that established entitlement to service connection.  
In these documents the RO also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

Although the February 2001 and June 2004 section 5103(a) 
notices were sent following the October 1997 decision, the 
veteran has had more than four years following the initial 
notice to submit additional evidence or identify evidence for 
the RO to obtain.  Following the issuance of the notices the 
RO re-adjudicated the substantive merits of the veteran's 
claim in March 2002 and October 2004 supplemental statements 
of the case.  In re-adjudicating the claim for service 
connection the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
For these reasons the Board finds that the veteran has not 
been prejudiced by having been provided the section 5103(a) 
notices following the RO's October 1997 unfavorable decision, 
and that VA has fulfilled its obligation to inform him of the 
evidence needed to substantiate his claim.

The veteran's representative has asserted that, in order to 
comply with the statute, the section 5103(a) notice must 
inform the veteran of the specific evidence needed in his 
case to substantiate his claim, and that the notices provided 
to him did not sufficiently inform him of that evidence.  
Section 5103(a) of the statute provides that on receipt of a 
complete or substantially complete application, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously submitted, that is necessary to 
substantiate the claim.  In the regulation implementing the 
statute, 38 C.F.R. § 3.159(b)(1), the Secretary used nearly 
identical language.  Neither the statute nor the regulation 
specifies the degree of detail required in the notice, or the 
scope of the law to be considered in informing the claimant.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) considered this issue in Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), and found that "[section] 
3.159(b)(1) sets out with reasonable clarity and specificity 
the notice VA is required to provide a claimant and is 
entirely consistent with the statutory requirement of 
§ 5103(a)."  Paralyzed Veterans of America, 345 F.3d 
at 1347.  For these reasons the Board finds that the 
representative's arguments are without merit.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him VA medical examinations in February 1995, 
September 2001, and June 2004.  The RO also obtained a copy 
of the documents and medical records pertaining to his claim 
for disability benefits from the Social Security 
Administration (SSA).  In addition, the veteran provided 
testimony at a hearing in February 1997.

Although the RO provided the veteran medical examinations, 
the RO has not obtained a medical opinion regarding any nexus 
between the currently diagnosed patellofemoral pain syndrome 
in the right knee and the chronic knee strain documented 
during service.  In light of the Board's disposition of this 
issue, however, the Board finds that the failure to obtain 
the opinion is not prejudicial to the veteran.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  They have not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background

As an initial matter the Board notes that in a July 2000 
decision the Board denied entitlement to service connection 
for joint pain of the lumbar spine by finding that the claim 
was not well grounded.  The VCAA eliminated the concept of a 
well-grounded claim.  The law also mandated that all claims 
for benefits denied or dismissed as not well grounded, and 
which became final during the period beginning on July 14, 
1999, and ending on the date of the enactment of the VCAA in 
November 2000, shall be re-adjudicated, if a request for re-
adjudication is filed by the claimant or the Secretary not 
later than two years after the date of the enactment of the 
VCAA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (b), 114 Stat. 2096 (2000).  The 
veteran did not requested re-adjudication of the issue of 
service connection for a lumbar spine disorder prior to 
November 2002.  The denial of service connection for the 
lumbar spine disability is, therefore, final.  For that 
reason the Board's analysis of the veteran's claim for 
service connection for "joint pain" excludes any complaints 
pertaining to the lumbar spine.

The veteran's service medical records show that on entering 
service in February 1988, the lower extremities were normal.  
He complained of pain in both knees in January 1989.  He also 
reported having been given the diagnosis of arthritis in the 
knees at the age of 11 years.  On examination there was pain 
on palpation of both knees, crepitation, and slight laxity.  
An X-ray study of the knees showed no abnormalities.  The 
examination resulted in a diagnosis of bilateral knee pain, 
probably biomechanical secondary to medial-collateral 
ligament laxity.  When examined on separation from service in 
April 1992 his medical history was significant for recurrent 
knee strain in January 1989, and the summary of defects 
resulting from the clinical evaluation included chronic knee 
strain.

The service medical records are otherwise silent for any 
complaints or clinical findings pertaining to the joints, and 
the veteran does not claim otherwise.  He contends that his 
joint pain, which became manifest after his separation from 
service, is due to an inoculation or a viral infection that 
occurred while he was deployed in the Persian Gulf.

In conjunction with a September 1994 Persian Gulf protocol 
examination, the veteran complained of pain in the anterior 
chest, wrists, and both knees that began in 1994.  
Examination revealed tenderness on the left lower anterior 
chest between the sternum and the mid-costal line; 
examination of the joints revealed no abnormalities.

During the February 1995 VA medical examinations the veteran 
complained of intermittent pain in the right shoulder, both 
knees, and both feet that occurred several times a month.  He 
denied having any other symptoms in the joints, such as 
swelling.  Examination of the shoulders was entirely normal.  
Examination of the knees revealed mild tenderness to 
palpation along the lateral joint line of the left knee, but 
was otherwise normal.  Examination of the feet disclosed mild 
tenderness over the plantar fascia insertion, bilaterally, 
but was otherwise normal.  The examiner found that the entire 
orthopedic examination was normal.

According to the VA treatment records, in May 1995 the 
veteran reported to the VA medical center (MC) with 
complaints of multiple physical problems, including joint 
pain.  He also reported being nervous and easily upset, and 
having "Gulf War syndrome."  He complained that the VAMC 
was doing nothing to address his physical problems.  The 
treating physician pointed out to him that numerous 
examinations and diagnostic tests had failed to reveal any 
evidence of pathology, and that because the etiology for his 
complaints could not be determined, treatment was limited.  A 
physical examination at that time again showed no 
abnormalities.  The physician suggested that the veteran be 
admitted for a psychiatric evaluation, to which he agreed.  
Two hours later, however, he left the hospital, without the 
evaluation being conducted.  The VA treatment records 
indicate that he was receiving medication for the treatment 
of depression.

The veteran reported to the VAMC in July 1995 complaining of 
numbness and weakness in the right arm from the elbow to the 
thumb, and being unable to dorsiflex the right hand.  He 
denied having injured the arm, but stated that the symptoms 
were present when he awakened the previous morning.  He was 
scheduled for a neurology examination in August 1995, but the 
actual report of that evaluation could not be located.  In 
referencing the report, however, the veteran's physician 
indicated that the results were negative for any abnormality.

The documents received from the SSA show that the veteran was 
awarded disability benefits in February 1996 with a primary 
diagnosis of post-traumatic stress syndrome.

The veteran provided testimony before the RO's Hearing 
Officer in February 1997.  He then stated that he had served 
in the Persian Gulf from August 1990 to April 1991.  He also 
stated that while serving in the Persian Gulf he had been 
treated for a viral infection that resolved, but that after 
his separation from service he started having some pain and 
stiffness in the knees, elbows, and wrists.  He denied having 
received any medical treatment for his complaints prior to 
September 1994, when he started being treated at the VAMC.

When evaluated in August 1997 the veteran complained of 
stiffness and pain in the joints, among other symptoms.  
Examination showed no abnormalities, and his complaints were 
assessed as "arthralgia."  "Arthralgia" is defined as pain 
in a joint.  Stedman's Medical Dictionary 149 (26th Ed. 
1995).  His physician noted that he had been previously 
referred to the Persian Gulf Referral Center at the VAMC in 
Washington, DC, for evaluation, but that he had failed to 
appear.  The physician again offered him an evaluation at the 
Washington VAMC, but he declined.

The veteran again underwent VA medical examinations in 
September 2001.  During the examinations he complained of 
pain in the lower ribs, and occasional pain in the right 
knee.  He denied having any joint pain at that time, and 
denied ever having had migratory joint pain.  On examination 
the examiner noted that the veteran was well-muscled, that he 
had good carriage and posture, and that his gait was normal.  
Examination of the shoulders, elbows, wrists, hands, hips, 
ankles, feet, cervical spine, thoracic spine, and left knee 
revealed no abnormalities.  On examination of the right knee 
the examiner found parapatellar tenderness and slight 
crepitation, which he diagnosed as patellar-femoral symptoms.  
The examiner found no abnormalities when examining the ribs, 
but assessed the veteran's complaint of intermittent pain as 
mild costochondritis.  X-ray studies of the cervical spine, 
the thoracic spine, and the right knee were all normal.

When examined in June 2004 the veteran denied ever having had 
any problems with his hands, and examination failed to reveal 
any abnormality in the hands.  He complained of constant 
stiffness and aching and occasional swelling in his right 
knee.  Examination of the right knee disclosed tenderness to 
palpation and crepitus, which the examiner diagnosed as 
patellofemoral syndrome.



Analysis

Right Knee

The evidence shows that the veteran currently has 
patellofemoral syndrome in the right knee.  His service 
medical records also show that he was treated for right knee 
strain while in service, which was described as chronic when 
he was examined on separation from service in April 1992.  If 
a chronic disease is shown in service, any future 
manifestation of the same disease will be service connected.  
38 C.F.R. § 3.303(b) (2004).  By weighing any doubt in the 
veteran's favor regarding a nexus between the currently 
diagnosed patellofemoral syndrome and chronic knee strain, 
the Board finds that the right patellofemoral syndrome is a 
manifestation of the chronic knee strain documented during 
service.  For that reason the evidence supports the grant of 
service connection for patellofemoral syndrome in the right 
knee.  

Other Joints

The service medical records show that the veteran was also 
treated for left knee strain in January 1989, which was 
described as chronic when he was examined on separation from 
service in April 1992.  The medical evidence subsequent to 
his separation from service does not, however, reflect any 
current medical diagnosis of a left knee disability.  
Although the examiner in February 1995 found mild tenderness 
to palpation along the lateral joint line of the left knee, 
the examiner also determined that the examination was normal 
and did not provide a diagnosis of any left knee disability.  
In the absence of medical evidence of a current diagnosis of 
disability, service connection for a left knee disorder based 
on direct service connection is not, therefore, warranted.  
Hickson, 12 Vet. App. at 253.  

The veteran claims to have "joint pain," which he 
attributes to his service in the Southwest Asia theater of 
operations during the Persian Gulf War; specifically, an 
inoculation or viral infection that he had while serving in 
the Persian Gulf.  A grant of service connection based on the 
provisions applicable to veterans of the Persian Gulf War 
requires, however, evidence of objective indications of a 
qualifying chronic disability.  "Objective indications of a 
qualifying chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317 
(2004).

As a lay person the veteran is competent to provide evidence 
of observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  His subjective description of pain in the joints 
is not evidence of objective indications of chronic 
disability because his subjective complaints are not 
independently verified.  For that reason his statements alone 
are not sufficient to establish the existence of a qualifying 
chronic disability.  See Gutierrez v. Principi, No. 01-2105, 
2004 WL 2973583 (U.S. Vet. App. Dec. 23, 2004).

With the exception of rib pain, the veteran's complaints of 
joint pain are not supported by any objective indications of 
any disability in the remaining joints.  He has undergone 
multiple examinations in conjunction with his claim for VA 
benefits, and additional evaluations conducted by the VAMC, 
which did not reveal any abnormalities in the joints.  The 
examiner in February 1995 found mild tenderness to palpation 
along the lateral joint line of the left knee and over the 
plantar fascia insertion, bilaterally, but also determined 
that the examination was normal.  The mild tenderness, 
therefore, apparently had no clinical significance.  Although 
the veteran reported being unable to dorsiflex the right hand 
in July 1995, a neurology evaluation in August 1995 failed to 
reveal any neurologic abnormalities.  He later denied 
experiencing any problems with the wrists or hands.  

The veteran's complaint of "joint pain" includes pain in 
the left lower anterior ribs.  In conjunction with the 
September 1994 Persian Gulf protocol examination he 
complained of pain in the anterior chest, and examination 
revealed tenderness on the left lower anterior chest between 
the sternum and the mid-costal line.  The examiner in 
September 1994 did not make an expressed finding that the 
examination was normal.  This disability is, therefore, 
supported by a clinical sign perceptible to a medical 
examiner.  Service connection is not warranted under the 
provisions applicable to veterans of the Persian Gulf War, 
however, if the clinical signs are attributed to a known 
clinical diagnosis.  38 C.F.R. § 3.317 (2004).  The examiner 
in September 2001 attributed the veteran's complaint of rib 
pain to costochondritis.  Because his complaint of rib pain 
is attributed to a known clinical diagnosis, the criteria for 
a grant of service connection are not met.

In summary, except for the right knee, the veteran's 
complaints of joint pain are either not supported by any 
objective indications of chronic disability, or attributed to 
a known clinical diagnosis.  For these reasons the Board 
finds that the criteria for a grant of service connection are 
not met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
joint pain, claimed as a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf War.


ORDER

Service connection for patellofemoral syndrome in the right 
knee is granted.

The claim of entitlement to service connection for joint 
pain, claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


